The opinion of the court was delivered by
Redfield, J.
This is a motion to dismiss the writ and the action on the ground of material defects in the form of the writ. The case of Park et al. v. Trustees of Williams, 14 Vt. 211, is relied upon as an authority in point. But the cases are essentially different. In that case there was in reality no process against the principal debtor and no service. The old statute did not contemplate, that the case would proceed, unless the goods, &c., should be found in the hands of the trustee; so that the process was, in fact and in form, against the trustee, and only contained a parenthetical direction to the officer to leave a copy for the principal debtor, for the mere purpose of notice, as he was interested in the proceeding, but not esteemed a necessary party in court.
Under the Revised Statutes the principal debtor is a necessary party, and the primary party, and the proceeding .against the trustee is merely incidental; — so that trustees may now from time to time be added, as they shall be discovered, before service on the principal debtor. In the case of Park et al. v. Tr. of Williams, the. suit was dismissed, on motion of the principal debtor, because it was wholly defective, in regard to process and service, as against him, who was the chief party defendant. That process does not seem to have been regarded as defective, as against the trustee. It contained, as this does, all that is requisite, as far as the trustee is concerned. In one case it is alleged, that he has goods, &c., of the principal debtor to a certain amount, and in the other he is required to disclose all he has in his possession.
Under the old statute, and in this case, the trustee is farther required to answer the plaintiff upon his declaration against the principal debtor. But that is what, by law, he is not bound to do, and such a command in the writ, based upon no law, is were brutum fulmen, mere surplusage, and of no avail for good, or evil.
*541We do not therefore think there is, so far as the trustee is concerned, any substantial difference between the form of the writ under the former statute and the present Revised Statutes. And we are not prepared to say, that the suit shall be dismissed, or even abated, for a mere formal defect, which is immaterial, even’[if it be a statute requisite. Verbal departures from statute forms are found in almost all our judicial and other proceedings, and still they have always been upheld, where the departure was not in matter of substance. And that an obsolete form, found in some former’statute, is adopted, does not make the case worse, if the two forms are, in substance, alike. This has been expressly decided, in regard to the form of taking depositions under the Revised Statutes, — that the form of the former statute is still sufficient. And I have no doubt, a similar rule will be adopted as to other cases, where the difference in the forms is not of substance. So that we are not prepared to say, that the process is so defective, as to the trustee, that on that account alone it should be dismissed. We think the present writ, with reference to the existing law, contains, as to the trustee, all that the form of the Revised Statutes requires, that is, to appear and disclose the goods, &c. of the principal debtor in his hands, and something more, which is merely nugatory. The case of Park et al. v. Tr. of Williams does not touch this point.
We come, then, to inquire upon the very point of the decision in Park et al. v. Tr. of Williams, viz., the process against the principal debtor. In that case the form was that of the statute of 1797 and 1807, which contained no process whatever against the principal debtor, and in that case there was no service upon him. For this reason alone this court held the process fatally defective. If that be true of the present writ, it must share the same fate.
The Revised Statutes require, that there should be an entire writ, either of summons, or attachment, in the first instance, against the principal debtor. And in looking into the present case, and comparing the writ, word by word, with the common writ of attachment, we find a full and exact correspondence, until we come to the expression, “ Then and there in sa.id court to answer to the plaintiff in a plea.” Instead of this, the trustee is summoned to answer to the plaintiff on his declaration against the principal debtor. This is informal, and irregular; but it is not a defect in the process, *542but rather in the declaration. It might, in strictness, be said to be a declaration, to which the trustee is required to answer, as, under the old statute, he was allowed to do. But as it could have no such legal effect under the existing law, and as the declaration is entitled against the principal debtor, and the process is entire to bring the party into court, and duly served, we think it ought to be intended that he is brought into court to answer to this declaration.
It does not appear to us, that there really is any such uncertainty in regard to the true import of this process, as could be made the ground of a plea in abatement, or special demurrer. Clearly we think it is not a case, where the whole proceedings are to be dismissed, as fatally defective.
Judgment reversed and motion to dismiss overruled.